Case: 10-40355 Document: 00511354122 Page: 1 Date Filed: 01/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 18, 2011
                                     No. 10-40355
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RUMI J. SANDLIN,

                                                   Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                     for the Eastern District of Texas, Sherman
                               USDC No. 4:08-CV-383


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*


       IT IS ORDERED that pro se appellant’s motion requesting that attorney
Thomas Gibson be ordered and warned by a temporary restraining order or
injunction is DENIED.


       IT IS FURTHER ORDERED that pro se appellant’s motions to disqualify
attorney Thomas Gibson is DENIED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40355 Document: 00511354122 Page: 2 Date Filed: 01/18/2011

                                No. 10-40355




      IT IS FURTHER ORDERED that pro se appellant’s motion requesting that
portions noted in his motion as speculative or as testifying to fact and not
evidence be stricken is DENIED.


      IT IS FURTHER ORDERED that pro se appellant’s motion for temporary
restraining order and injunctive relief is DENIED.


      IT IS FURTHER ORDERED that pro se appellant’s motion to file out of
time a reply to appellee’s response to the motion to disqualify is DENIED.


      IT IS FURTHER ORDERED that the judgment of the District Court
dismissing the appeal is AFFIRMED. Mandate to issue forthwith.




                                      2